DETAILED ACTION
Claims 1-13 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/23/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US PGPUB 2005/0232082 A1, hereinafter Martin) in view of Martin (US PGPUB 2006/0162440 A1, hereinafter Martin440).

Regarding claim 1, Martin teaches a method of improving performance of a SODAR system adapted to locate discontinuities in the atmosphere (see Abstract; see also [0055]-[0057], use of SODAR system to locate discontinuities in atmosphere described) by transmitting pulse compression signals such as a plurality of acoustic chirps (see [0027]), the method comprising: transmitting one or more acoustic chirps (see [0012]-[0015], discussion of pulse transmission); receiving one or more acoustic echoes of the transmitted chirps (see [0012]-[0015], discussion of pulse receiving); processing the acoustic echoes to provide an indication of the discontinuities in the atmosphere, thereby providing a wind shear profile (see [0002], [0063, and [0072], determination of wind shear with altitude considered as the wind shear profile); processing the wind shear profile to correct systematic errors associated with the acoustic echoes (see [0015] and [0063], wind shear profile data is corrected by removal of common noise as described).
Martin fails to specifically teach processing the wind shear profile to correct systematic Dopplers errors associated with the acoustic echoes by: subtracting a first measured wind speed from the wind shear profile; and adding a second measured wind speed to the wind shear profile.
Martin440 teaches a SODAR method (see Abstract and [0052]-[0053]) wherein the wind shear profile (see Fig. 24 and [0068], wind shear profile shown), wherein the Doppler signals are processed to correct systematic Dopplers errors associated with the acoustic echoes by: subtracting a first measured wind speed from the wind shear profile; and adding a second measured wind speed to the wind shear profile (see [0052]-[0053], outputs indicative of Doppler shift or wind speed is modified to reduce errors 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the method of Martin with the error correction techniques suggested by Martin440. This allows for the reduction of Doppler noise as suggested by Martin440 (see [0053].

Regarding claim 2, Martin as modified by Martin440 above teaches all of the limitations of claim 1.
Furthermore, Martin teaches that the first measured wind speed is measured by the SODAR system (see Abstract; see also [0055]-[0057], use of SODAR system to locate discontinuities in atmosphere described).

Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Martin440 as applied to claim 1 above, and further in view of Martin (WO 2014/053013 A1, hereinafter Martin013).

Regarding claims 4-12, Martin as modified by Martin440 above teaches all of the limitations of claim 1.
Martin as modified by Martin440 above fails to specifically teach that the first measured wind speed and second measured wind speed are taken at ground level; wherein the first measured wind speed and second measured wind speed are taken at between 0 m and 15 m above ground level; wherein the first measured wind speed is a scalar wind speed; wherein the first measured wind speed is a vector wind speed; wherein the second measured wind speed is a scalar wind speed; wherein the 
Martin013 teaches a method of correcting SODAR measurements (see Fig. 2-4, 14, and 15; see also [00076], [00077], and [00106]) which includes that a first measured wind speed a second measured wind speed are taken at ground level (see [00076], [00077], and [00106], average wind speed at each height range is measured and compared to actual wind speeds in each segment, considered as including multiple measured wind speeds and thus first and second wind speeds); wherein a first measured wind speed and second measured wind speed are taken at between 0 m and 15 m above ground level (see [00076], [00077], and [00106], average wind speed at each height range is measured and compared to actual wind speeds in each segment, considered as including multiple measured wind speeds at various heights); wherein a first and second measured wind speed is a vector wind speed and a resultant scalar wind speed (see [0007], all wind vectors are measured and used for corrections, and wherein the actual wind speed, considered as the scalar portion is subsequently determined); wherein processing the wind shear profile to correct systematic Doppler errors further comprises application of a correction factor to the wind shear profile to provide a corrected wind shear profile at a plurality of height segments (see [00022], correction factor applied within each range segment); wherein the correction factor is calculated using a correction algorithm (see Fig. 14, algorithm for correction shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the method of Martin as modified by Martin440 above with the correction methods of Martin013. This would allow for the improvement of the SODAR system as suggested by Martin013 (see [00021]). Furthermore, the use of look-up tables for correction .

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3 and 13, Martin in view of Martin440 and Martin013 represents the best art of record. However, Martin in view of Martin440 and Martin013 fails to encompass all of the limitations of dependent claims 3 and 13.
Specifically, Martin in view of Martin440 and Martin013 fails to critically teach that the second measured wind speed is measured by an anemometer; or wherein the algorithm provides a multiplying correction y to be applied at each of the plurality of height segments given by: y= C x ha where h is the height in meters, C is a system dependent constant derived from calibration data and a is an exponential constant.
Hence the best prior art or record fails to teach the invention as set forth in dependent claims 3 and 13 and the examiner can find no teachings for a method of improving performance of a SODAR system which specifically includes teach that the second measured wind speed is measured by an anemometer; or wherein the algorithm provides a multiplying correction y to be applied at each of the plurality of height segments given by: y= C x ha where h is the height in meters, C is a system dependent constant derived from calibration data and a is an exponential constant, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855